Citation Nr: 1041850	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 for bilateral 
foot disability, calluses on both feet. 

2.  Entitlement to service connection for psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) due to personal 
trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1978 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), in which the benefits sought on appeal were 
denied. 

In the Court of Appeals for Veterans Claims (Court) decision, 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA was instructed 
that it should consider alternative current conditions within the 
scope of the filed claim.  Id.  The Board has preliminarily 
reviewed the case at hand and finds that Clemons is applicable 
here.  As such, other psychiatric diagnoses, as identified above, 
will be considered as part of the Veteran's claim.

The issue of entitlement to service connection for psychiatric 
disorder, to include PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's bilateral foot disability is manifested by no more 
than a mild callus formation on the lateral portion of his heels 
and corn formation on right foot between fourth and fifth toes, 
with subjective complaints of pain. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
calluses on both feet have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5299-5276, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with a 
November 2004 letter, in which it provided him with some of the 
notice required under the VCAA on how to substantiate his claim.  
The notice informed the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
By the way of a July 2007 letter, VA informed the Veteran of 
rating criteria and effective date provisions that are pertinent 
to the appellant's claim regarding service connection.  

Although the notice was sent after the initial adjudication, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, 
the notice provided in the July 2007 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the case 
was most recently readjudicated in August 2009, and an 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service 
treatment records and identified post-service treatment have been 
associated with the claims folder.  In addition, the Veteran was 
afforded an April 2009 VA examination in conjunction with his 
claim.  The VA examination report is adequate for VA adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Increased Evaluation 

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4. 

In cases involving a claim for an increased rating, VA's primary 
focus is upon the current level of the Veteran's disability.  
This will include a review of medical and lay evidence of record 
beginning one year prior to the time Veteran requested an 
increased rating.  That being said, VA will also review the 
history of the Veteran's disability in order to ensure that the 
decision regarding the current disability rating accounts for all 
the prior treatment and the severity of the disorder.   Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102. 

In this case, the Veteran seeks a higher evaluation for calluses 
on both of his feet. The Veteran's disability due to calluses on 
both feet has been rated as 10 percent disabling under Diagnostic 
Code 5299-5276.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the rating 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27.  

Since calluses on both feet are not specifically listed in the 
rating schedule, a Diagnostic Code will be "built up," meaning 
that the first two digits will be selected from that part of the 
schedule most closely identifying the part of the body involved, 
and the last two digits will be "99."   38 C.F.R. § 4.27.  Here, 
for example, Diagnostic Code 5299 was used to identify unlisted 
diseases of the feet.  It was hyphenated with Diagnostic Code 
5276, which pertains to acquired flat feet.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5276, the criteria for a 10 percent rating 
are moderate impairment with weight-bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet, bilateral or unilateral.  
The criteria for a 20 percent rating are objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use 
and characteristic callosities, bilateral or unilateral.   38 
C.F.R. § 4.71a.  Higher evaluations are assigned for more severe 
symptomatology.  Id.  

In this case, the Veteran's disability due to calluses on both 
feet was most recently evaluated in an April 2009 VA examination 
for feet.  In that examination report, it was noted that the 
Veteran complained of bilateral foot pain, calluses and corns.  
The Veteran reported that his symptoms have become progressively 
worse.  He reported that he uses a razor blade to reduce corns 
and calluses every two weeks as treatment for his disability.  
The Veteran denied swelling, heat, redness, stiffness, 
fatigability, weakness and lack of endurance in both feet.  On 
physical examination, it was observed that the Veteran had an 
antalgic gait with pronation.  The Veteran had hammertoe 
deformity, bilaterally.  He had bunions on his fifth toe, 
bilaterally, and corn formation on his right foot between his 
fourth and fifth toes.  Radiographic film revealed bilateral pes 
planus, but not otherwise normal feet.  There was no objective 
evidence of painful motion.  
The Veteran was diagnosed with bilateral pes planus, bilateral 
fifth toe bunions, bilateral hammertoes, mild callus formation to 
lateral heels, and corn formation on the right foot.  The VA 
examiner opined that the bilateral pes planus, bilateral fifth 
toe bunions, and bilateral hammertoes were not caused by or 
aggravated by service-connected calluses on both feet.  It was 
noted that while the Veteran had painful feet, calluses were 
painless hard skin without foot sequelae.  

Based on the evidence described above, the Board finds that the 
Veteran's disability does not meet the criteria for a rating in 
excess of 10 percent.  The Veteran's disability is manifested by 
mild calluses on both feet and corn formation on the right foot, 
with subjective complaints of pain.  While the Veteran's 
disability is primarily characterized by callosities, (one of the 
criteria associated with a 20 percent evaluation), the Veteran's 
callosities have been characterized as only mild.  More 
importantly, at no point has there been objective evidence of 
painful motion.  Further, the Veteran has denied symptoms of 
swelling.  It is important to note, that the bilateral pes planus 
has not been found to be associated with the Veteran's  service-
connected bilateral foot disability.  For these reasons, the 
Board finds that the Veteran's disability due to calluses on both 
feet, when rated analogously to acquired flat feet under 
Diagnostic Code 5276, more closely approximates the criteria 
associated with the 10 percent evaluation (moderate impairment).  
See 38 C.F.R. § 4.71a.  Thus, the Board finds that an increased 
evaluation for calluses on both feet is not warranted. 

The Board has considered whether the Veteran's disabilities would 
warrant a higher evaluation under other applicable Diagnostic 
Codes pertaining to the foot.  The Board notes, however, that the 
medical does not indicate that the Veteran has weak foot, claw 
foot (pes cavis), Morton's disease, hallux valgus, hallux 
rigidus, or malunion or nonunion of the tarsal or metatarsal 
bones.  Accordingly, higher ratings under Diagnostic Codes 5277 
to 5281, and 5283, are not for application.  While the April 2009 
VA examination report does show positive findings of hammertoes 
and bunions, bilaterally, neither of those conditions were 
associated with the Veteran's service-connected calluses on both 
feet so as to warrant separate evaluations under Diagnostic Codes 
5282 or 5284.  See 38 C.F.R. § 4.71a.

Further, the Board does not find that the Veteran's disability 
would be more appropriately evaluated under Diagnostic Code 5284, 
as it relates to disability impacting the primary functionality 
of the feet, including for balance and propulsion.  There is no 
evidence of a loss of balance due to calluses and corn formation 
on the Veteran's feet.  While the Veteran complained bilateral 
foot pain with walking, there is evidence of an abnormal gait.  
Such manifestations have not been associated with the Veteran's 
service-connected bilateral foot disability.  Rather, the VA 
examiner observed that the Veteran had various other bilateral 
foot problems that were not caused or aggravated by his service-
connected disability, since calluses are painless hard skin 
without foot sequelae.  

The Board has also considered whether an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  
The April 2009 VA examination report shows that the Veteran 
reported that he has missed several days of work because of his 
bilateral foot disorders.  The examiner noted that the Veteran's 
various bilateral foot disorders have a significant effect on his 
occupational functioning.  That being said, the April 2009 VA 
examiner determined that the more severe bilateral foot disorders 
were not associated with the Veteran's service-connected foot 
disability.  There is no indication in the record that the 
Veteran's occupational impairment from the service-connected 
disability goes beyond that already contemplated by the assigned 
evaluation for his service-connected disability.  

The Board therefore finds that the impairment resulting from the 
Veteran's service-connected disability due to calluses on both 
feet, is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Finally, the Board notes that the severity of the Veteran's foot 
symptomatology due to his service-connected disability has been 
relatively constant throughout the period of this appeal; 
therefore, "staged" ratings are not warranted.  38 C.F.R. § 
4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical 
evidence of record does not indicate that the symptomatology 
associated with his service-connected disability has worsened to 
a level to warrant an evaluation in excess of 10 percent at any 
point during this period.  Should the Veteran's disability 
picture change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

In sum, the Board finds that the Veteran's disability due to 
calluses on both feet more closely approximates the criteria 
associated with a 10 percent evaluation under Diagnostic Code 
5276.  No other diagnostic code is applicable to the Veteran's 
disability.  Consequently, the preponderance of the evidence is 
against the claim for increase, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  The 
claim must be denied.  


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral foot disability, due to calluses on both feet, is 
denied. 


REMAND

The Veteran seeks entitlement to service connection for PTSD.  As 
explained below, additional notice and development are necessary 
prior to adjudication of the claim.

Initially, the Board notes that the Veteran has not provide VA 
with any detailed information about his alleged in-service 
stressor event.  A review of the VA treatment records reflects 
that the Veteran described an alleged stressor event where he was 
physically and sexually assaulted by military police.  Given the 
nature of the alleged stressor described by the Veteran in the VA 
treatment records, the Veteran's claim should be characterized as 
entitlement to service connection for a psychiatric disorder to 
include PTSD, to include as due to person trauma.  

Here, with regard to the Veterans Claims Assistance Act of 2000 
(VCAA), the RO sent a notice letters in November 2004 and July 
2007 to the Veteran, but neither of the letters specifically 
advised the Veteran of what evidence is necessary to substantiate 
a claim for PTSD based on in-service personal assault.  A claim 
for service connection for PTSD based on in-service personal 
assault or harassment, in particular, is somewhat unique in its 
evidentiary requirements, and the notice letter needs to inform 
the applicant of these nuances concerning this specific type of 
claim.  See 38 C.F.R. § 3.304(f). 

With respect to a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) 
(3) provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the Veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  

In Gallegos v. Peake, 22 Vet.App. 329 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
of alleged sexual assault VA must first inform the claimant that 
he may submit alternative forms of evidence, that is, evidence 
other than service records, to corroborate his account of an in- 
service assault, and suggest potential sources for such evidence.  
Then, VA must assist him in the submission of alternative sources 
of evidence, by providing additional time for her to submit such 
evidence after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on his behalf.  The Court has 
emphasized that in claims of service connection for PTSD based on 
in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the 
VA has a heightened burden of VCAA notification.  Id.  Since the 
record does not reflect that the Veteran received such notice, a 
remand is required for the RO (AMC) to provide the veteran with a 
specific VCAA notice letter necessary for PTSD cases based on in-
service personal assault or harassment.

Second, after the Veteran has provided a full statement regarding 
his reported stressor event(s), the RO/AMC should attempt to 
obtain evidence that corroborates the Veteran's statements 
regarding any alleged in-service stressor, including personal 
trauma.  Although the record shows that the Veteran failed to 
respond to VA's requests to submit information about his alleged 
in-service stressor event, the RO/AMC should again send him 
another PTSD questionnaire, and ask him to fill out the form and 
return it to VA.  The RO/AMC should specifically remind the 
Veteran that VA's duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

After any relevant information is obtained from the Veteran, the 
RO/AMC should attempt to verify any reported in-service stressor 
events, including the reports of physical and sexual assault by 
military police, with the appropriate authorities.    See 38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c).

Third, a review of the Veteran's post-service treatment records 
shows that he has been diagnosed with several other mental 
disorders, including  personality disorder and depression.  As 
noted in the Introduction portion, the Court has required VA to 
consider alternative current conditions within the scope of the 
filed claim, and the other psychiatric diagnoses should be 
considered as part of the underlying claim.  See Clemons, 23 Vet. 
App. 1.   

To date, however, VA has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD, which 
includes the need for a VA examination to identify the nature of 
the disability and to provide a medical opinion on whether his 
condition is etiologically related to any aspect of his active 
service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  If any identified records 
cannot be obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in- service 
personal assault or harassment.  See also 
Gallegos v. Peake, supra.  In particular, the 
notice must advise the Veteran that evidence 
from sources other than his service records, 
or evidence of behavior changes, may 
constitute credible supporting evidence of 
the in- service stressor.  Then allow the 
Veteran the opportunity to furnish this type 
of evidence or advise VA of potential sources 
of such evidence.  

2.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain any 
VA and/or private records of pertinent 
medical treatment that are not yet on file.  

3.  The RO/AMC should send the Veteran 
another PTSD questionnaire, and ask him to 
fill out the form and return it to VA.  In 
addition, the RO/AMC should ask the Veteran 
to provide additional detailed information 
regarding his alleged stressor incidents, 
including any physical or sexual assault.

4.  The RO/AMC should then take appropriate 
action either to verify the alleged stressor 
with appropriate authorities, or to provide a 
formal finding that further attempts at 
verification are not possible based on the 
information provided by the Veteran.

5.  After associating with the claims file all 
available records and/or responses received 
from each contacted entity, please prepare a 
report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the Veteran's claims file.  
If no stressors have been verified, then the 
RO/AMC should so state in its report.

6.  The Veteran should then be afforded a VA 
psychiatric examination, conducted by an 
examiner who has reviewed the claims file.  
The examiner should conduct all necessary 
testing and render a multi-axial diagnosis.

If, and only if, there is a corroborated in-
service stressor, based upon the report 
described, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has DSM 
IV diagnosis of PTSD is based upon that 
stressor.

For each Axis I diagnosis other than PTSD, 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically related 
to service.

All opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

7.  The RO/AMC should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD, to 
include as due to personal assault.  If the 
claim remains denied, issue the Veteran and 
his representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


